!

Pro Se 7 (Rev. 12/£6) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT. ~

K ankrel ly i i Venus

Plaintiffs) |
vite the full Jn of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached" int the space and attach an additional
page with the fill list of names.)

=-Y-

— lye son Feeds

Defendant(s)
(Write the fill name of each defendant who is being sued. If the
nantes of all the defendants cannot fit int the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

'

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Piaintiff(s)

for the

District of

Division

Case No.

a Se ed

CHARLOTTE, NC

DEC ~ 7 2020

US DISTRICT COURT
WESTERN DISTRICT OF NG

5. Aocn 65) - TOW

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) cy Yes [| No

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed. '
Name
Street Address
City and County
State and Zip Céde
Telephone Number
E-mail Address '

B. The Defendant(s)

Kon begls LY es _

Ne Lbbiclvr te Ape

D&elane Chew ve, Jd Ce.
I Sve: AIVES.

PEE “SOS - Lé Yj

FG OLOGY Gres FB:

(fahet
(

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an imdividual defendant,
include the person’s job or title (if known). Attach additional pages if needed.

Case 3:20-cv-00681-FDW-DCK Document1 Filed 12/07/20 Page1of8

Page tof 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

|
Defendant No. 1 | |
Name Ld Pew p eg per f -
Job or Title @finown) ’ /

 

Street Address |

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (ftnown)

 

Defendant No. 2

Name

 

Job or Title @finown)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (f known) !

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address ffknown)

 

 

 

 

 

 

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County;
State and Zip Code
Telephone Number
E-mail Address " known) :

t
t

 

 

 

 

 

 

Case 3:20-cv-00681-FDW-DCK Document1 Filed 12/07/20 Page 2 of 8 Page 2 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc, Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

gomeomy ae ; a
Name _ / vas KF Oe id S
Street Address | 2 32 “,, Se Chest JN fA bn.
City and County Al bp
State and Zip Code Mk 28 112 ;
Telephone Number 24 MSS IST fo.
|
H, Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check aif that apply):

a Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. $§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VIL, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

C] Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §$§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.) |

[J Americans with Disabilities Act of 1990, as codified, 42 U.S.C! 8§ 12112 to 12117.

i
(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

 

 

PI Other federal law (specify the federal lav):
CL] Relevant state law (specify, if nown):
C] Relevant city or county law (specify, if imown):

 

Case 3:20-cv-00681-FDW-DCK Document 1 Filed 12/07/20 | Page 3 of 8 Page 3 of 6
Pro Se 7. (Rev. 12/16) Complaint for Empfoyment Disedimination

 

HH, Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

A.

B.

C.

D.

E,

write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me. .

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation, |

Other acts apeciby: vital ch dCLinrs Deabvs

(Note: Only those grounds raised in the charge filed with the Equal Employment

Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

oNooooo

It is my best recollection that the alleged discriminatory acts occurred on date(s)
dl] / 1p Bold

I believe that defendant(s} (check one):
in is/are still committing these acts against me.

LU is/are not still committing these acts against me.

Defendant(s) discriminated against me based on my (check all that apply and explain):

race |

 

color |
an
gender/sex

 

 

reli giod

 

national origin

 

age (vear of birth) fonly when asserting a claim of age discrimination.)

OoooNog

disability or perceived disability (specify disability)

 

‘The facts of my case are as follows. Attach additional pages if needed.

Case 3:20-cv-00681-FDW-DCK Document1 Filed 12/07/20 Page 4 of 8 Page 4 of 6
in
é :
5

ih dfiif ACG (HY. Superwser COsne... a
J (OP  Pélved..Mre. While mySlt ond. ther
Ce Mila ware Waerking.” And Rubbed 0
ou iy . fee, end fvach Yk Lid Led Yhe x ee
ad, fe pea. Same ig fas. 2. Report
th. And aiitheng 08 ale. Phys vas Ade
| ¥Ae Dish Fippe  Dérne FFs, hike Shed ce
wh. happened ith Phim bef £dieli'¢  dipad...
ot “Ha ofker 1a) Cod ad. 2 gave then, Yha .
_ | bls tp 65 {Vendy They Lhe re Med Aves: eich |
| | La fil A inth Jadu DG AMEE, food Gad ested
. Le ft all A boat fe tttuld > Cif x
ote pt Abid what puns. geng on br 17.
Gay ding eds beng Chine Lard. only
a d by Marcela Caprasham Mit 7.

hy | Mesporg. te UY INE

 

‘oe a ke eee . ‘.
Case 3:20-cv-00681-FDW-DCK Document1 Filed 12/07/20 Page 5 of 8
Pro Se 7 (Rev, 12/16) Complaint for Employment Discrimination

IV.

|

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged dis criminatory conduct
on (date)

|
:

B. The Equal Employment! Opportunity Commission (check one):

[J has not issued a Notice of Right to Sue letter.

520 issued 4 Notice of Right to Sue letter, which I received oh (date}

(Note: Mavach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

|
C. Only litigants alleging ave discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

Py 60 days or more have elapsed.

C] less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for daiming that the wrongs alleged are continuig at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts, Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

|

Case 3:20-cv-00681-FDW-DCK Document1 Filed 12/07/20 Page 6 of 8 Page 5 of 6
Pro Se 7 (Rev, 12/16) Complaint for Employment Discrimination

Vi

Certification and Closing ;
Under Federal Rule of Civil Procedure 11, by signing below, 1 certify to the best of\my knowledge, information,
and belief that this complaint: (1) {s not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or bya
nonfrivolous argument for extending, modifying, or reversing existing law, (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: pape Ly)

{
Signature of Plaintiff et A, / * f, fun

Printed Name of Plaintiff } t é j “4 hevde HAG G8

|
B. For Attorneys |

Date of signing:

—_j

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Fira
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address |

 

 

t

Case ON Document 1 Filed 12/07/20 ‘Page 7o0f8s Page 6 of 6
EGOC Form 181 (118) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NoTICE OF RIGHTS

 

To: « Kimberly Mcmanus From: Chariotte District Office
96 Blairlock Lane 129 W. Trade Street
Pageland, SC 29728 Suite 400

Charlotte, NC 28202

 

[| On behaif of person(s) aggrieved whose identily is
CONFIDENTIAL (29 CFR §1601,7(a}}
FECC Charge No. EEOC Representative Telephone No.
Nancy J. Wolf,
430-2019-02828 Investigator (980) 296-1269

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEQC,

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OOO

The EEOC issues the following determination: Based upon its investigation, the EEOC is unabie to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEQC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additicnal information attached to'this form.)

Title Vii, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal jaw based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}

before you file suit may not be collectible.
A

4 On behalf ofthe ommission
eM she [9 — Ht S20
- = = f

Enclosures(s} Thomas Mi Zolciough, (Date Mailed)
Distri¢/Director

oc.

Olivia McClellan

Sr EEO Specialist

TYSON FOODS, INC.

2200 Don Tyson Parkway, CP422 ,
Springdale, AR 72762

Case 3:20-cv-00681-FDW-DCK Document1 Filed 12/07/20 Page 8 of 8
